Case 2:19-cv-00085-JMS-DLP Document 142-4 Filed 03/09/20 Page 1 of 1 PageID #: 3660

                                                                               5




    1    to articulate.    We had a three-week delay to get

    2    this question answered, and it sounds like we still

    3    don't have it answered, so I'm just wanting to make

    4    sure that I appreciate what has happened over the

    5    past few weeks.

    6               MR. KERN:    Well, I can tell you that there

    7    has been -- we have been working on it diligently.

    8    There has been multiple communications with Ocwen,

    9    technical teams were involved, there has probably

   10    been, I would estimate, about five people internally

   11    working on this issue.      I really can attest to the

   12    Court the effort to get this info has been diligent.

   13    We have been making every effort.        You know, we

   14    really are pushing it.      It finally looks like we

   15    have got the right people to get the right question.

   16               THE COURT:    Okay.

   17               MR. KERN:    And I don't want to use

   18    Thanksgiving as an excuse, but that did delay things

   19    due to people's travel times and things of that

   20    nature.

   21               THE COURT:    Understood.     So we think that

   22    by Friday we can confirm in what format it can be

   23    given, or are you saying we still don't know if the

   24    last payment date change data is available?

   25               MR. KERN:    No, it appears that it would



                                                                 Exhibit D
